KASHIWA, Judge,
concurring:
I concur with the result reached by the per curiam opinion of the majority. I wish, however, to clarify why this suit is within our jurisdiction.
Plaintiff was required by the document it signed with the government of Senegal and the Agency for International Development (AID), an agency of the United States, to submit all disputes to arbitration. A dispute was arbitrated *379against the United States and plaintiff brings this suit to enforce the arbitrators’ monetary award.
Defendant’s principal argument against suit is that 28 U.S.C. § 2517(a) (1976) precludes jurisdiction in this court if appropriated funds will not be used to pay the judgment we might enter. In particular, defendant contends Congress has never specifically appropriated public moneys to the particular AID program in which plaintiff participated. In defendant’s view, that Congressional failing is sufficient to remove this dispute from our jurisdiction.
It is well settled that 28 U.S.C. § 2517(a) bars suit only where Congress has affirmatively precluded the use of appropriated funds. Whether Congress has actually appropriated funds for the particular program is thus irrelevant. See, e.g., L’Enfant Plaza Properties, Inc. v. United States, ante at 278; Convery v. United States, 220 Ct. Cl. 106, 109-112, 597 F. 2d 727, 729-730 (1979); DeMauro Construction Corp. v. United States, 215 Ct. Cl. 364, 375-376, 568 F. 2d 1322, 1328-1329 (1978).
The statutes applicable to AID show that Congress intended the agency’s expenses, presumably including adverse arbitration awards, to be paid primarily from nonappropriated moneys the agency collects as guaranty fees. See, e.g., 22 U.S.C. § 2183(b). Equally clear, however, is the import of 22 U.S.C. § 2183(e), which provides:
(e) Authorization of appropriations
There is hereby authorized to be appropriated to the President such amounts, to remain available until expended, as may be necessary from time to time to carry out the purposes of [22 U.S.C. §§ 2181-2183].
Congress obviously thought appropriated funds might be needed to satisfy AID’s expenses, and I see no reason to exclude adverse arbitration awards as an appropriate expense. See also 22 U.S.C. §2395(i). It follows that 28 U.S.C. § 2517(a) does not bar plaintiffs suit to enforce the arbitrators’ award.
Nothing else need be said to conclude the matter is within our jurisdiction. I therefore concur.
*380CONCLUSION OF LAW*
Upon the findings and foregoing opinion, which are adopted by the court, the court concludes as a matter of law that plaintiff is entitled to recover $495,898.45 plus 75 percent of the costs of arbitration, and judgment is entered to that effect with the case remanded to the trial judge pursuant to Rule 131(c)(2) for a determination of the total amount of recovery.

 Amended per order of Feb. 19,1982.